department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil dear date date employer id number contact person d number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under section dollar_figure c of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s date date employer id number contact person id number contact telephone number contact fax number uil department of the treasury internal_revenue_service cincinnati oh legend b state c date d location f name g name h name j name k name l name m name n organization name q organization name r county s county v number w dollars amount x dollars amount y dollars amount z dollars amount dear we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues e do you qualify for exemption under sec_501 of the code no for the reasons explained below letter rev catalog number 47630w facts you incorporated in the state of b on c your articles of incorporation state said corporation is organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 c of the internal_revenue_code or the corresponding section of any future federal tax code according to your bylaws your specific objective and purpose shall be a to provide a centralized location to provide care to the underserved_population in rural d area in southern b b to continue to advance and include more services at the needs of the populace your governing body is composed of f g h j k l and m f and g are husband and wife as are h and j and k and l f is the daughter of h and j f j and k are owners partners of n m is an employee of n the partners at n have a common goal to further assist the residents of their community by creating a safe and convenient place for those residents to obtain quality patient care on a broad scale you stated the south d area is underserved and that an industry analysis shows the area is considered both rural and a healthcare professional shortage area you will achieve your goal by providing a centralized location where the majority of the patients’ healthcare needs are met this would include but is not limited to primary care pharmacy physical therapy alternative medicine mental health counseling and imaging services since your goal is to provide the community with increased access to healthcare you will only lease space to otganizations and individuals in the healthcare industry you state that as a charitable corporation you will require the least amount of compensation_for rent as possible while still collecting enough revenue to maintain operation security and basic supplies all spaces will be leased at an equal price per square foot to all tenants and the revenue you collect from lease payments will be used to pay for the general_expenses for the building any additional grants or donations will be used for expansions and or charities as approved by the board_of directors your market will only be towards companies that are in the healthcare industry and whose values align with your own these companies will provide medical_care and services to patients located in a health professional shortage area established by the us department of health and human services you will be able to offer your business partners and their patients access to close medical_care since the closest medical office other than n is six miles north of n based on your research you feel you will be a viable and thriving business investment in current and future markets your long-term goal consists of building a v square foot brick and mortar building in southern d proper you have identified two occupants thus far n and q both of which are for-profit companies q already has a large business to business pharmaceutical establishment but would like to branch out into retail pharmacy the owners of n wiil also lease a substantial amount of space enough to support to staff members in order to secure occupants you plan to offer each company a service they cannot get anywhere else you stated that while you aim to be a non-profit corporation you still have to operate with the economic principles of supply and demand you therefore need to create a supply that other medical industries want to demand letter rev catalog number 47630w in addition to the physical facility you will offer the following services advertisement conference room landscaping security and maintenance power internet office supplies elevator and trash and recycling services you can also offer customized services based on actual client needs versus what you think the client wants these customized service plans will help create long-term clients and ultimately help the public you will place signs on nearby roadways that will post the names of the businesses located at your facility you will also advertise through your website in newspapers on the radio and possibly through flyers your website will have basic business information and links to your clients’ businesses your business plan will provide solutions to those looking for better healthcare services it will also provide options for you to prioritize which services are in higher demand this will help you maintain a competitive edge when selecting which companies to affiliate with in the beginning your operations will consist of fundraising and obtaining grants and donations to build the facility that will house all the necessary care facilities you also hope to secure signed contracts and commitments from a majority of the business partners that will operate out of the new_building in order to help you obtain any necessary building loans you have spoken with different contractors and expect the building to cost approximately y dollars once the building has been constructed you will continue to oversee the operation and maintenance of the building your financial strategy focuses on paying down the loan required to build the new facility you will make a small profit until the maturity_date of the loan in years once the building is complete you will rely on the rents from tenants to continue to offer your services you expect that you will need to bring in z dollars per month to break even this would result in a charge of over x dollars per square foot to your occupants you anticipate that the monthly rental payments could be reduced considerably with the receipt of grants and donations this would allow each individual company to pass the savings onto their clients your proposed pricing plan allows enough income to pay for the services offered and pay the loan for the building as your business_expenses decrease over time your profitability rises you stated that it is important to make sure the rents you receive are more than the expenses but not too high to cause your renters to vacate while your price per square foot is higher than the average paid in southern b it is made up for in the amenities you offer to your clients you stated that while there are other options in r and s counties for other companies to lease space none will offer the level of comfort convenience and confidence that you will offer you have evaluated the competitive market and found that there are two main companies that pose a competitive risk to you you have also determined that there are three main market divisions which impose a competitive risk to you government non-profits independent non-profits and for-profit facilities government non-profits and independent non-profits pose the greatest competitive risk to you however while all of the competitors offer services similar to yours you will maintain several advantages over your competition including the fact that you are a local company that understands the needs of local individuals and the fact that you will have a new facility that will offer multiple types of services you also state that your services will be better than the competition because the services are everyday needs that a business has the prices will be competitive but affordable and a personalized plan is available law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable or educational_purposes provided that no part of their net_earnings inures to the benefit of any private_shareholder_or_individual letter rev catalog number 47630w sec_1_501_a_-1 defines private_shareholder_or_individual to mean persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt treas reg sec_1_501_c_3_-1 states that an organization will be regarded as 'operated exclusively' for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 defines the term charitable as used in sec_501 of the code it includes the relief of the poor and distressed lessening the burdens of government and the promotion of social welfare by organizations designed to lessen neighborhood tensions eliminate prejudice and discrimination or combat community deterioration and juvenile delinquency revrul_69_545 1969_2_cb_117 held that since the purpose and activity of a hospital apart from its related educational and research activities and purposes are providing hospital care on a nonprofit basis for members of its community it is organized and operated in furtherance of a purpose considered 'charitable' in the generally accepted legal sense of that term the promotion of health like the relief of poverty and the advancement of education and religion is one of the purposes in the general law of charity that is deemed beneficial to the community as a whole even though the class of beneficiaries eligible to receive a direct benefit from its activities does not include all members of the community by operating an emergency room open to all persons and by providing hospital care for all those persons in the community able to pay the cost thereof either directly or through third party reimbursement the hospital is promoting the health of a class of persons that is broad enough to benefit the community revrul_69_572 1969_2_cb_119 held that a nonprofit organization created to construct and maintain a building for the exclusive purpose of housing and serving exempt member agencies of a community chest may be exempt under sec_501 of the code the organization's building was erected on city land that is the subject of a long-term_lease under which the organization pays only a nominal rental and is committed to use the premises for the exclusive purpose of housing and otherwise serving the community chest agencies office space in the building is leased to member agencies at a rate that makes the organization's rental income approximately equal to its total annual operating costs without any allowance for depreciation this results in a rental rate that is substantially less than commercial rates for comparable facilities letter rev catalog number 47630w revrul_73_313 1973_2_cb_174 held that an organization formed and supported by residents of an isolated rural community to provide a medical building and facilities at reasonable rent to attract a doctor who would provide medical services to the entire community is exempt under sec_501 of the code the community represented by the organization is a relatively isolated rural_area for a number of years there had been no medical practitioners located in the area and the nearest regular practicing doctors were located a considerable distance away to correct the deficiency and to assist in inducing a doctor to locate in the area the organization erected a building suitable for use as a doctor's office funds for this purpose were raised by contributions from members of the community the building contained office space treatment rooms and the basic equipment generally necessary for housing a modern medical practice using the availability of the building on a reasonable rental basis as an inducement the organization entered into an arrangement with a doctor to locate in the community in these circumstances any personal benefit derived by the doctor the use of the building in which to practice his profession does not detract from the public purpose of the organization nor lessen the public benefit flowing from its activities and is not considered to be the type of private interest prohibited by the regulations in 326_us_279 the supreme court of the united_states interpreted the requirement in sec_501 that an organization be operated exclusively by indicating that an organization must be devoted to exempt purposes exclusively this plainly means that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number and importance of truly exempt purposes the activities of the organization in better business bureau of washington d c inc v united_states were in part aimed at promoting the prosperity and standing of the business community and were held to serve a substantial non-exempt purpose in 477_f2d_340 4th cir cert_denied 413_us_910 the fourth circuit held that operating for the benefit of private parties constitutes a substantial nonexempt purpose 70_tc_352 describes an organization whose sole activity was to provide consulting services for a fee to nonprofit_organizations it provided qualified persons to perform research projects for its clients the fees charged by the organization were set at or close to cost but were not less than the organization's full cost of providing its service the organization was denied exemption because it operated in a commercial nonexempt manner the provision of managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the court held that the organization was not operated exclusively for charitable educational or scientific purposes within the meaning of sec_501 of the code in 74_tc_846 the sixth circuit_court found that although the organization did serve religious and charitable purposes it existed to serve the private benefit of its founders and thus failed the operational_test of sec_501 control_over financial affairs by the founder created an opportunity for abuse in 283_fsupp2d_58 d d c the district_court relied on the commerciality doctrine in applying the operational_test the operational_test requires both that an organization engage primarily in activities that accomplish its exempt_purpose and that not more than an insubstantial part of its activities further a non-exempt purpose because of the commercial manner in which the organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax exempt_purpose the court stated letter rev catalog number 47630w among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations in 486_fedappx_566 t c memo the appeals court upheld the tax_court decision that asmark institute is not entitled to exempt status under sec_501 of the code because the institute's operations were commercial rather than charitable its activities consist mainly of compliance services for a fee application of law you are not described in sec_501 of the code and treas reg sec_1_501_c_3_-1 you fail the operational_test for exemption under c because you will operate in a commercial manner in the general law of charity promotion of health is a charitable purpose revrul_69_545 therefore assisting an isolated community lacking medical_care to secure such care by reasonably necessary means is a method of promoting health in the legal sense of the term in the law of charity and therefore a charitable purpose however your purpose is not inherently charitable as defined in sec_1_501_c_3_-1 you are similar to the organization in revrul_73_313 in that you were formed to bring medical facilities to a rural_area however unlike revrul_73_313 you were not formed by residents of the community additionally while you plan to locate in a rural_area n is already located in that area so medical_care is already present and the next closest facility is six miles from n you were formed by the owners of a for-profit medical practice n that plans to lease space in the facility the owners of n are on your board also unlike the organization in revrul_73_313 your activities will result in substantial private benefit and inurement while there may be some public benefit derived from building a facility that will contain multiple medical specialties your activities are commercial in nature and the benefit to the for-profit businesses outweighs any public benefit like the organization in basic bible church you will serve the interests of your founders by constructing a building from which their for-profit business will operate your fee based service activities show that you are similar to the organizations in b s w group inc airlie foundation and asmark institute and you have a substantial non-exempt commercial purpose you will provide services to your for-profit clients in the form of leasing office space and providing related_services you stated that in order to secure occupants you plan to offer each company a service they cannot get anywhere else you also stated that while you aim to be a non-profit corporation you still have to operate with the economic principles of supply and demand you therefore need to create a supply that other medical industries want to demand you indicated that based on your research you feel you will have a viable and thriving business investment in current and future markets like a regular commercial business you evaluated the competitive market to find the companies that pose a competitive risk to you you determined that there are three main matket divisions which impose a competitive risk to you government non-profits independent non-profits and for-profit facilities you indicated that you will maintain several advantages over your competition including the fact that you are a local company that understands the needs of local individuals and the fact that you will have a new facility that will offer multiple types of services you also stated that your services will be better than the competition because the services are everyday needs that a business has the prices will be competitive but affordable and a personalized plan is available in addition to the physical facility you will offer the following services advertisement conference room landscaping security and maintenance power internet letter rev catalog number 47630w office supplies elevator and trash and recycling services you can also offer customized services based on actual client needs you will advertise your clients’ businesses through your website signs and other means your rental rate will be set at an amount to cover your costs and make a profit these facts demonstrate a commercial and substantially non-exempt purpose inconsistent with sec_501 of the code and sec_1_501_c_3_-1 you are similar to better business bureau of washington d c inc and old dominion box co because you operate for the benefit of private business interests you operate for the private interests of your client businesses for whom you provide various services for a fee you also operate for the private interest of your founders as all are either owners or employees of or related to the owners of n a business you will provide services to therefore you are not organized or operated exclusively as described in sec_1_501_c_3_-1 ii as a result of expending funds to advertise the business of n you are conferring a benefit to them additionally you anticipate that the monthly rental payments from the for-profit businesses could be reduced considerably with the receipt of grants and donations this would result in private benefit to the for-profit businesses since the owners of n are insiders as defined in sec_1_501_a_-1 this would result in inurement to them as referenced in sec_1_501_c_3_-1 your rental activities are not similar to those in revrul_69_572 your facility will be rented to for-profit organizations not c organizations therefore your activities do not fulfill a charitable purpose and any reduction in rental rates to the for-profit entities through grants or donations would result in private benefit to the for-profit entities they will also result in inurement to the owners of n who are also your board members your position you provided additional information in which you stated that while your primary activity may appear to have the characteristics of a trade_or_business what sets you apart is the amount of charity given towards those businesses you associate with you indicated that many businesses in the local area can rent or lease space anywhere for x dollars - w dollars per square foot on the other hand you will only collect enough rents or lease payments to cover necessary expenses with non-profit status you would be able to raise enough funds to construct the building while incurring limited if any loans this would in turn allow for lower monthly payments from each associated business your goal is to incentivize businesses in the healthcare industry to provide care to those in need rural r county in b is listed as a health professional shortage area you stated that you are taking up the torch to bridge the gap to community members in need and you will pave the way while other industry businesses have agreed to follow if you construct the centralized building to house them our response to your position while your goal is to increase healthcare services to those in need you are not providing these services yourself instead you are building a facility in which your related for-profit n among other for-profit businesses will operate you will provide these services to them in an amount high enough to not only cover costs but to produce a profit you anticipate that the monthly rental payments from the for-profit businesses could be reduced considerably with the receipt of grants and donations the fact that you will provide the facility to for-profit companies at a reduced_rate as well as advertise for the businesses and provide other services to them shows that you have a more than insubstantial purpose of benefiting the for-profit businesses you are operating in a commercial manner and providing substantial private benefit to these businesses since the majority of your governing body are also owners or related to the owners of n your earnings are also inuring to the benefit of insiders letter rev catalog number 47630w conclusion based on the above facts and analysis you do not qualify for exemption under sec_501 of the code because you are not operated exclusively for a c purpose the facts show you operate for a substantial non-exempt commercial purpose as well as for the benefit of for-profit businesses and the owners of n which results in inurement accordingly we conclude you do not qualify for exemption under sec_501 hf you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on e the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status letter rev catalog number 47630w if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find al forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
